Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The after final amendment filed on 5/9/2022 is entered. The finality sent out on 4/15/2022 is withdrawn, and the case is proceeding for allowance.

REASONS FOR ALLOWANCE 
In paragraph [0036] of the specification, Applicant defines hemp oil as omega-6 and omega-3 essential fatty acid obtained by pressing hemp seeds; whereas cannabis oil as partially purified mixture of cannabinoids from the hemp plant. Therefore, there is no 112, 2nd issue to recite both hemp oil and cannabis oil in one claim.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Daniel M. Podgorski on 5/10/2022.
The application has been amended as follows: 
IN THE CLAIMS:
In Claims 33 and 34, at line 1, the term “personal care product” has been deleted, and replaced with the term -- skin cream --.
In Claim 33, at line 2, the term “water or” has been deleted.
Claims 1, 3, 5, 6, 11-15, 18, 19, 21, 22, 29, 33, 34, 37, 38, 42, and 43 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655